                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHELLE BARNETT,                                     :       No. 3:18cv637
                Plaintiff                             :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Carlson)
NANCY A. BERRYHILL,                                   :
Acting Commissioner of Social                         :
Security,                                             :
                                                      :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 7th day of March 2019, it is HEREBY ORDERED as

follows:

       1) The magistrate judge’s report and recommendation (Doc. 15) is

           ADOPTED;

       2) The defendant’s objections (Doc. 16) are OVERRULED;

       3) The decision of the Commissioner to deny the plaintiff’s social security

           benefits is VACATED;

       4) The plaintiff’s request for a new administrative hearing is GRANTED;

       5) The Clerk of Court is directed to enter judgment in favor of the plaintiff

           and against the defendant and to close the case; and
6) The Clerk of Court is directed to remand this case to the Commissioner

  for further action consistent with the report and recommendation and this

  court’s memorandum.




                                  BY THE COURT:



                                  s/ James M. Munley
                                  JUDGE JAMES M. MUNLEY
                                  United States District Court




                                 2
